State v. Murchison, 562 N.W.2d 104 (N.D. 1996)|N.D. Supreme Court|State v. Murchison, 562 N.W.2d 104 (N.D. 1996)[Go to Documents]Filed Oct. 22, 1996IN THE SUPREME COURTSTATE OF NORTH DAKOTAState of North Dakota, Plaintiff and Appelleev.Kenneth Murchison, a/k/a Kenneth Murchinson, Defendant and AppellantCriminal No. 960019Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable Dennis A. Schneider, Judge.AFFIRMED.Per Curiam.Rick L. Volk (argued), Assistant State's Attorney, 514 East Thayer, Bismarck, ND 58501, for plaintiff and appellee. Kenneth Murchison, pro se. Submitted brief.State v. MurchisonCriminal No. 960019Per Curiam.Kenneth Murchison was convicted by jury verdict of conspiracy to deliver a controlled substance and was sentenced to imprisonment for 15 years. He appealed, claiming there was insufficient evidence to sustain the verdict. The judgment of conviction is affirmed under Rule 35.1(a)(3), N.D.R.App.P.Gerald W. VandeWalle, C.J.Mary Muehlen MaringWilliam A. NeumannDale V. SandstromHerbert L. Meschke